NO. 07-96-0143-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



AUGUST 21, 2003



______________________________





 JAMES PRICE AND ROBERT PRICE, INDIVIDUALLY

AND AS CO-PARTNERS D/B/A PRICE BROS. FARMS, APPELLANTS



V.





JAMES RENEAU SEED COMPANY, INC., APPELLEE



_________________________________



FROM THE 31
ST
 DISTRICT COURT OF WHEELER COUNTY;



NO. 9917; HONORABLE M. KENT SIMS, JUDGE



_______________________________



Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.
(footnote: 1)
	Appellants James Price and Robert Price d/b/a Price Brothers Farms bring this appeal from a trial court judgment in favor of appellee James Reneau Seed Co., Inc.  For reasons we later express, we dismiss the appeal.

The judgment in question here was rendered on January 9, 1996.  The appeal from the judgment was timely perfected and both parties timely filed their briefs.  However, on September 4, 1996, this court, having been notified that appellants were involved in bankruptcy proceedings, abated this cause to be reinstated upon proper motion.  

Nothing further was heard from either party subsequent to September 4, 1996.  Because of the time lapse, by direction of the court, the parties were notified by our clerk to advise the court of the status of the bankruptcy proceeding.  On May 22, 2003, the clerk was notified by appellants’ attorney that he was informed that the bankruptcy proceeding had been fully administered and was closed in July 1998.  Nothing further was heard from the parties.

On August 7, 2003, the parties were notified that unless appellants or any party desiring to continue the appeal, within ten days from the date of the notice, filed with this court a response showing grounds for continuing the appeal, the appeal would be dismissed for lack of prosecution.  No reply to that notice has been made by either party.

Accordingly, the appeal is reinstated, and as reinstated, is hereby dismissed. 



John T. Boyd

Senior Justice 

 

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).